DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: switching mechanism in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “proximate” in claim 3 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 recites the limitation "the radiator" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 contains the trademark/trade name Frialator.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a fryer and, accordingly, the identification/description is indefinite.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-4, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercer et. al (US 2004/0112225 A1).
With respect to claim 1 Mercer discloses a fryer system, comprising:
a vat [“cooking vessel” see paragraph 0005] for receipt of a volume of fluid;
a capacitive sensor [“capacitive level sensor” see paragraph 0007] disposed within the vat such that the sensor is disposed to communicate with the volume of fluid within the vat;
one or more heat sources [see paragraph 0005] positioned to generate heat to heat the volume of fluid in the vat; a controller [see paragraph 0008] receiving a signal representing a capacitive value from the capacitive sensor and controlling operation of the one or more heat sources based on the capacitive value, wherein the controller allows operation of the one or more heat sources to generate heat to heat the volume of fluid in the vat when the signal received from the capacitive sensor is representative of liquid being disposed within the vat at or above a level of the capacitive sensor, and wherein the controller prevents operation of the one or more heat sources to prevent generation of heat to heat the volume of fluid in the vat when the signal received from the capacitive sensor is representative of liquid not being disposed within the vat at or above a level of the capacitive sensor [see paragraphs 0007-0008].
	With respect to claim 3 Mercer discloses that the capacitive level sensor is located in the vat [see paragraph 0007], given the scale of a deep fat fryer any location within the vat is interpreted as “proximate to in inner metallic corner of the vat”.
	With respect to claim 4 Mercer discloses that the capacitive sensor is calibrated to detect a liquid in the vat. Note that paragraphs 0007-0008 state the level is measured by the capacitive sensor, the detection of a level at a minimum indicates the binary detection of the presence of a liquid.
	With respect to claim 8 Mercer discloses that the volume of fluid is cooking oil and the controller is configured to determine whether the cooking oil is disposed within the vat at the level of the capacitive sensor [paragraphs 0007-0008].

Claim(s) 15, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercer et. al (US 2004/0112225 A1).
With respect to claim 15 Mercer discloses a method of controlling operation of the one or more heat sources for heating fluid in a vat [see paragraph 0005], the method comprising the steps of:
positioning a capacitive sensor disposed within the vat such that the sensor is disposed to communicate with a volume of fluid within the vat [paragraph 0007-0008];
determining a capacitance value read by the capacitive sensor [paragraph 0007-0008];
controlling, based on the capacitive value from the capacitive sensor, operation of the one or more heat sources based on the capacitive value, wherein the controller allows operation of the one or more heat sources to generate heat to heat the fluid in the vat when the capacitive value from the capacitive sensor is representative of liquid being disposed within the vat at or above a level of the capacitive sensor, and preventing operation of the one or more heat sources to prevent generation of heat to heat the fluid in the vat when the capacitive value from the capacitive sensor is representative of liquid not being disposed within the vat at or above a level of the capacitive sensor [paragraphs 0007-0008].
With respect to claim 17 Mercer discloses that a step of communicating operation signals from a controller to an interlock to effect operation of the one or more heat sources [see paragraph 0008].
With respect to claim 19 Mercer discloses the step of controlling operation of the one or more heat sources includes controlling at least one of fuel burners or electrical heating elements [see paragraphs 0005 and 0007-0008].
With respect to claim 20 Mercer discloses a step of outputting electronic communication signals to a switching mechanism to enable or disable operation of the one or more heat sources. Paragraph 0008 of Mercer discloses that the controller can disable operation of the heat source in response to a determination that the oil level has dropped to below that of the level sensor. It is intrinsic that the controller must rely on a switching mechanism (e.g transistor, relay, etc.) in order to disable operation of the heat source.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercer et. al (US 2004/0112225 A1).
With respect to claim 10 Mercer discloses a sensor and control system for determining presence of fluid in a vat, comprising:
a capacitive sensor [paragraph 0007] disposed within the vat such that the sensor is disposed to communicate with a volume of fluid within the vat;
a controller [paragraph 0008] receiving a signal  representing a capacitive value from the capacitive sensor and transmitting control signals to an interlock to control operation of one or more devices based on the capacitive value, wherein the controller allows operation of the one or more devices when the signal received from the capacitive sensor is representative of fluid being disposed within the vat at or above a level of the capacitive sensor, and wherein the controller prevents operation of the one or more devices when the signal received from the capacitive sensor is representative of fluid not being disposed within the vat at or above a level of the capacitive sensor [see paragraph 0008]. 
The background section of Mercer, as cited above, does not disclose, sensor electronics processing a signal in electronic communication with the capacitive sensor or that the controller receives a signal from the sensor electronics.
The embodiment taught in the disclosure section of Mercer (hereinafter, embodiment 1) teaches sensors [reference characters 118 and 120 in Fig. 1] in communication with sensor electronics (an analog to digital converter) [reference character 116 in Fig. 1] that communicate with a controller [reference character 108 in Fig. 1] which executes commands to control the fryer. 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Mercer by including an analog to digital converter in between the sensor and controller, as taught by embodiment 1 of Mercer in order to be able to convert an analog signal from the capacitive level sensor into a signal interpretable by a digital controller.
With respect to claim 11 Mercer discloses the one or more devices is one or more heat sources, and wherein the controller allows operation of the one or more heat sources to generate heat to heat the volume of fluid in the vat when the signal received from the capacitive sensor is representative of fluid being disposed within the vat at or above a level of the capacitive sensor, and wherein the controller prevents operation of the one or more heat sources to prevent generation of heat to heat the volume of fluid in the vat when the signal received from the capacitive sensor is representative of fluid not being disposed within the vat at or above a level of the capacitive sensor [paragraphs 0005-0008].
With respect to claim 14 Mercer discloses that the fluid is cooking oil and the vat is a cooking oil frypot in a frialator [paragraph 0005].

Allowable Subject Matter

Claims 2, 5-6, 9, 12-13, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762